Exhibit 99.2 Fourth Quarter 2010 Supplemental Financial Information The Company acquired Anavia, a 250-unit community located in Anaheim, California. Property amenities include a media/game room, fitness center, yoga room and a pool and spa area featuring cabanas, fire pits and barbecue grills. Each unit features granite countertops, cherry wood cabinetry, nine-foot ceilings, a walk-in closet and a full size washer and dryer. Anavia is located across the street from Angel Stadium and surrounded by 5 major freeways allowing residents easy commute access within close proximity to Disneyland, The Honda Center and the Grove of Anaheim. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary S-5 Capitalization Data – December 31, 2010 S-6 Property Operating Results – Quarter ended December 31, 2010 and 2009 S-7 Property Operating Results – Year ended December 31, 2010 and 2009 S-7.1 Revenue by County – Quarters ended December 31, 2010, December 31, 2009 and September 30, 2010 S-8 Revenue by County – Year ended December 31, 2010 and 2009 S-8.1 Development Pipeline S-9 Redevelopment Pipeline S-10 Co-Investments S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest S-12 Income from Discontinued Operations and Selected Financial Data S-13 Market Forecast (Supply, Jobs and Apartment Market Conditions) S-14 New Residential Supply Data S-15 Assumptions for Midpoint of 2uidance S-16 Exhibit A - Property List by Region 1 - 2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Twelve Months Ended (Dollars in thousands, except per share amounts) December 31, December 31, Revenues: Rental and other property $ Management and other fees from affiliates Expenses: Property operating Depreciation and amortization General and administrative Impairment and other charges - Earnings from operations Interest expense ) Interest and other income Equity (loss) income in co-investments ) 5 ) Gain (loss) on early retirement of debt - ) ) Gain on sale of real estate - - - Income before discontinued operations Income from discontinued operations - - Net income Net income attributable to noncontrolling interest ) Net income attributable to controlling interest Dividends to preferred stockholders ) Excess of the carrying amount of preferred stock redeemed over the cash paid to redeem preferred stock - - Net income available to common stockholders $ Net income per share - basic $ Net income per share - diluted $ See Company’s 10-K and 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Twelve Months Ended Selected Line Item Detail December 31, December 31, (Dollars in thousands) Rental and other property Rental $ Other property Rental and other property $ Management and other fees from affiliates Management $ Development and redevelopment 33 66 Management and other fees from affiliates $ Property operating expenses Real estate taxes $ Administrative Maintenance and repairs Utilities Property management fees and insurance Property operating expenses $ General and administrative General and administrative $ Non-recurring general and administrative costs Allocated to property operating expenses - administrative ) Capitalized to real estate ) Net general and administrative $ Interest and other income Interest income $ Gain from sale of marketable securities - Income from TRS activities - - - Lease income, net - - - Interest and other income $ Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ DownREIT limited partners' distributions Perpetual preferred distributions Third-party ownership interest Noncontrolling interest $ See Company’s 10-K and 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Twelve Months Ended (Dollars in thousands, except share and per share amounts) December 31, December 31, Funds from operations Net income available to common stockholders $ Adjustments: Depreciation and amortization Gains not included in FFO, net of internal disposition costs - ) - ) Noncontrolling interest and co-investments (1) Funds from operations $ FFO per share-diluted $ Components of the change in FFO Non-core items: (Gain) on sales of marketable securities ) - ) ) CEO retirement and non-recurring payroll costs Acquisition costs - - Co-Investment - acquisition fee income - - ) - Redemption of Series G preferred stock at a discount - ) - ) Impairment of development projects - - - (Gain) loss on early retirement of debt - - ) Loan loss reserves - - - Other items, net (2) ) - ) ) Funds from operations excluding non-core items FFO excluding non-core items per share-diluted $ Changes in core items: Same-property NOI $ $ ) Non-same property NOI Management and other fees from affiliates ) Equity (loss) income in co-investments ) ) Interest and other income ) Interest expense ) ) Dividends to preferred stockholders 6 General and administrative ) ) Other items, net $ $ ) Weighted average number of shares outstanding diluted (3) Amount includes the following adjustments for the three and twelve months ended Dectember 31, 2010: (i) noncontrolling interest related to Operating Partnership units totaling $0.4 million and $2.8 million, respectively, (ii) add back depreciation from unconsolidated co-investments and less depreciation attributable to third party ownership of consolidated co-investments totaling $1.5 million and $5.1 million, respectively. Amount includes the following adjustments for the three and twelve months ended December 31, 2010: $0.8 milllion and $3.3 million, respectively, are related to a change in the estimate from the second quarter of 2010 for the accretion of interest income on the Santee Court note receivable, $0.7 million and $2.3 million, respectively, are related to ineffectiveness expense related to the forward starting swaps. Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-K and 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) December31, 2010 December 31, 2009 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate under development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Lines of credit Exchangeable bonds - Cash flow hedge liabilities Other liabilities Total liabilities Series G cumulative convertible preferred stock, carrying value Stockholders' equity and noncontrolling interest: Common stock 3 3 Series F cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive (loss) income ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company’s 10-K and 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - December 31, 2010 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 69 % $ % Variable rate - secured (1) 12 % % Total mortgage notes payable 81 % % Line of credit - secured (2) 11 % % Line of credit - unsecured (3) 8 % % Total lines of credit 19 % % Total debt % $ % Scheduled principal payments (excludes lines of credit) Weighted Average Interest Rate $ % Thereafter % Total $ % Capitalized interest for the three months and year ended December 31, 2010 was approximately $2.1 million and $9.5 million, respectively. $213.3 million of the variable rate debt is tax exempt to the note holders, and $191.9 million of the tax exempt debt is subject to interest rate protection agreements. Secured line of credit facility is $250 million and matures in December 2013.This line is secured by eleven of the Company's apartment communities and the underlying interest rate is currently the Freddie Mac Reference Rate plus .99% to 1.50%. During October 2010, the unsecured line of credit facility was amended to increase it to $275 million with an accordion option to $350 million.The line matures in December 2011 with two one-year extensions, exercisable at the Company's option.The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 2.4%. See Company’s 10-K and 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization Data - December 31, 2010 (Dollars and shares in thousands, except per share amounts) Capitalization Data Total debt $ Common stock and potentially dilutive securities Common stock outstanding Limited partnership units (1) Options-treasury method 77 Total common stock and potentially dilutive securities shares Common stock price per share as of December 31, 2010 $ Market value of common stock and potentially dilutive securities $ Preferred units/stock $ Total equity capitalization $ Total market capitalization $ Ratio of debt to total market capitalization % Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-K and 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended December 31, 2010 and 2009 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total % Change % Change % Change % Change Revenues: Same-property revenue $ $ % $ $ % $ $ -2.5
